Case 1:18-cv-12058-RGS Document 185 Filed 04/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
v.

ROGER KNOX, WINTERCAP S.A.,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.

Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD.,
SHAMAL INTERNATIONAL FZE, AND
WB21 DMCC

Relief Defendants.

 

 

®&.a5use ) ORDER

18-CV-12058-RGS

IT IS HEREBY ORDERED that the Preliminary Injunction Order in this matter, Dkt. No.

57, dated November 16, 2018, is modified pursuant to Federal Rule of Civil Procedure 67 and

Local Rule 67.2, to order Dr. Claudio and Seraina Bazzani to transfer $88,495.20 from their

landlord’s escrow account (now containing $88,495.20 in funds transferred to Dr. Claudio and

Seraina Bazzani landlord’s escrow account by WB21 NA Inc.) into the Court’s registry account,

using wire instructions to be provided by counsel for the Commission.

Money paid into the Court’s registry account will remain subject to all other terms of the

Preliminary Injunction Order.

Dated: 4°29 , 2020

 
